Citation Nr: 1529027	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a low back disability.  

2.  Entitlement to clothing allowance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975, and from February 1975 to July 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the October 2012 Board hearing presided over by the undersigned Veterans Law Judge.  

In December 2012 and December 2013, the Board remanded the case for evidentiary development.  The claim was denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 administrative decision, the AOJ denied the claim for entitlement to clothing allowance, and the Veteran submitted a timely notice of disagreement in May 2014.  However, the AOJ has not issued a statement of the case in response to the Veteran's notice of disagreement.  The Veteran should be issued a statement of the case regarding the claim for clothing allowance.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran contends that he has a lumbar spine disability, diagnosed as degenerative joint disease, that is related to service, to include as a result of parachute jumps in service.  The Veteran reported that he jumped 116 times, and he was injured in one jump in which he made a crash landing, sometime between 1979 and 1981, and he reports that he was taken to Womack Hospital the next morning and released the same day.  See e.g., June 2007 VA examination; October 2012 Board hearing transcript at p. 7; June 2008 Veteran statement; August 2007 notice of disagreement.  Attempts should be made to obtain the Veteran's clinical records from Womack Hospital between 1979 and 1981.  38 C.F.R. § 3.159; see generally O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In December 2013, the Board remanded the case to afford the Veteran a VA examination with an orthopedic physician to determine the etiology of the Veteran's lumbar spine disability.  The Board expressly directed the examiner to consider the Veteran's reports of back pain in service and since service as credible.  The Veteran was afforded a VA examination in February 2014.  However, the VA examiner was a physician who is certified in Psychiatry and Neurology.  See March 2014 Report of General Information (noting VA examiner's credentials).  As such, the AOJ did not substantially comply with the Board's directive to afford the Veteran an examination with an orthopedic physician.  

Further, the February 2014 VA medical opinion is inadequate as the examiner did not adequately address the Veteran's credible reports of back pain in service and since service and did not reconcile the Veteran's reports with her opinion that the Veteran's lumbar spine degenerative joint disease is not related to service.  Significantly, the examiner provided no clinical rationale based on the Veteran's specific history to support her opinion that the Veteran's lumbar spine disability is not related to parachute jumps in service.  Instead, the examiner made a general finding that "low back pain occurs commonly in the general population" and "low back pain can affect people of all ages."  The examiner also did not reconcile the Veteran's reports of pain in service and since service and his in-service parachute jumps with her rationale that lumbar degenerative arthritis commonly occurs with aging.  Further, the examiner did not address whether the Veteran's current lumbar spine degenerative joint disease is related to the noted October 1972 service treatment record showing a complaint of back pain.  

For these reasons, this matter must again be remanded to obtain an adequate VA medical opinion to determine the etiology of the Veteran's lumbar spine degenerative joint disease.  Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the issue of entitlement to clothing allowance.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Please attempt to obtain the clinical records pertaining to any hospitalization of the Veteran at Womack Army Hospital between 1979 and 1981.  

All attempts to fulfill this development should be documented in the claims file.  If, after attempts to have been made to obtain these records from all appropriate sources, such records are found to be unavailable or that further attempts to obtain them would be futile, please provide notice regarding the unavailability of these records to the Veteran pursuant to 38 C.F.R. § 3.159(e).      

3. Afterwards, please obtain a VA medical opinion from an orthopedic physician who did not perform the February 2013 and the February 2014 VA examinations to determine the etiology of the Veteran's lumbar spine disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's lumbar spine degenerative joint disease manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as due to the October 1972 service treatment record showing a complaint of back pain and/or as due to the Veteran's in-service parachute jumping.

In so doing, please consider whether it is at least as likely as not (probability of 50 percent) that the Veteran's complaints of back pain in service and since service are related to his current lumbar spine degenerative joint disease.

The examiner is expressly asked to assume that the Veteran's reports of back pain in service and since service are credible.  Further, the examiner is cautioned against focusing the medical opinion on the lack of evidence of spine injuries in service.  

The examiner's attention is invited to the following:

a. The medical literature regarding military parachuting injuries, submitted in October 2012. 

b. The Veteran's reports regarding one particular parachute jump in which he crash landed.  The Veteran reported that he jumped 116 times, and he was injured in one jump in which he made a crash landing, sometime between 1979 and 1981, and he reports that he was taken to Womack Hospital the next morning and released the same day.  See e.g., June 2007 VA examination; October 2012 Board hearing transcript at p. 7; June 2008 Veteran statement; August 2007 notice of disagreement.  The examiner is reminded that a lack of medical documentation of this parachute jump or back injury in service does not by itself render the Veteran's report not credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the February 2014 VA medical opinion is inadequate as the examiner did not adequately address the Veteran's credible reports of back pain in service and since service and did not reconcile the Veteran's reports with her opinion that the Veteran's lumbar spine degenerative joint disease is not related to service.  Significantly, the examiner provided no clinical rationale based on the Veteran's specific history to support her opinion that the Veteran's lumbar spine disability is not related to parachute jumps in service.  Instead, the examiner made a general finding that "low back pain occurs commonly in the general population" and "low back pain can affect people of all ages."  The examiner also did not reconcile the Veteran's reports of pain in service and since service and his in-service parachute jumps with her rationale that lumbar degenerative arthritis commonly occurs with aging.  Further, the examiner did not address whether the Veteran's current lumbar spine degenerative joint disease is related to the noted October 1972 service treatment record showing a complaint of back pain.  

4. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

5. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




